Sub-Item 77O (1) BNY MELLON ABSOLUTE INSIGHT FUNDS, INC. -BNY Mellon Absolute Insight Multi-Strategy Fund On April 5, 2016, BNY Mellon Absolute Insight Multi-Strategy Fund (the "Fund"), a series of BNY Mellon Absolute Insight Funds, Inc., purchased 267 3.477% Senior Notes due 2026 issued by Mizuho Financial Group, Inc. (CUSIP No. USJ4599LAL65) (the "Notes") at a purchase price of $100.00 per Note, including underwriter compensation of 0.45%. The Notes were purchased from Mizuho Securities USA Inc., a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Merrill Lynch, Pierce, Fenner & Smith Incorporated Barclays Capital Inc. BNP Paribas BNY Mellon Capital Markets, LLC Capital One Securities, Inc. CIBC Capital Markets Corp. Citigroup Global Markets Inc. Credit Suisse Securities (USA) LLC Deutsche Bank Securities Inc. Goldman, Sachs & Co. HSBC Securities (USA) Inc. J.P. Morgan Securities LLC KKR Capital Markets LLC Mizuho Securities USA Inc. UBS Securities LLC US Bancorp Investments, Inc. Accompanying this statement are materials provided to the Board of Directors for the Fund, which ratified the purchase as being in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on July 25, 2016. These materials include additional information about the terms of the transaction. Sub-Item 77O (2) BNY MELLON ABSOLUTE INSIGHT FUNDS, INC. -BNY Mellon Absolute Insight Multi-Strategy Fund On April 25, 2016, BNY Mellon Absolute Insight Multi-Strategy Fund (the "Fund"), a series of BNY Mellon Absolute Insight Funds, Inc., purchased 305 2.625% Notes due 2021 issued by The Goldman Sachs Group, Inc. (CUSIP No. 38141GVU5) (the "Notes") at a purchase price of $99.935 per Note, including underwriter compensation of 0.35%. The Notes were purchased from Goldman Sachs & Co., a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Goldman, Sachs & Co. ABN AMRO Securities (USA) LLC ANZ Securities Inc. BB&T Capital Markets, a division of BB&T Securities, LLC BBVA Securities Inc. BNY Mellon Capital Markets, LLC Capital One Securities, Inc. Credit Agricole Securities (USA) Inc. Drexel Hamilton, LLC Fifth Third Securities, Inc. ING Financial Markets LLC KeyBanc Capital Markets Inc. Lloyds Securities Inc. Loop Capital Markets, LLC Mischler Financial Group, Inc. Mizuho Securities USA Inc. Natixis Securities Americas LLC PNC Capital Markets LLC Regions Securities LLC Santander Investment Securities Inc. Scotia Capital (USA) Inc. SMBC Nikko Securities America, Inc. Standard Chartered Bank SunTrust Robinson Humphrey, Inc. Telsey Advisory Group LLC TD Securities (USA) LLC US Bancorp Investments, Inc. Accompanying this statement are materials provided to the Board of Directors for the Fund, which ratified the purchase as being in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on July 25, 2016. These materials include additional information about the terms of the transaction. Sub-Item 77O (3) BNY MELLON ABSOLUTE INSIGHT FUNDS, INC. -BNY Mellon Absolute Insight Multi-Strategy Fund On April 26, 2016, BNY Mellon Absolute Insight Multi-Strategy Fund (the "Fund"), a series of BNY Mellon Absolute Insight Funds, Inc., purchased 262 2.75% Senior Notes due 2026 issued by Liberty Mutual Group Inc. (CUSIP No. XS1403499848) (the "Notes") at a purchase price of $111.786 per Note, including underwriter compensation of 0.45%. The Notes were purchased from Deutsche Bank AG, London Branch, a member of the underwriting syndicate of which BNY Mellon Capital Markets EMEA Limited, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets EMEA Limited received no benefit in connection with the transaction. The following is a list of the syndicate's members: Citigroup Global Markets Limited Deutsche Bank AG, London Branch HSBC Bank plc Merrill Lynch International Wells Fargo Securities International Limited Bank of Montreal, London Branch Barclays Bank PLC Credit Suisse Securities (Europe) Limited Goldman Sachs International J.P. Morgan Securities plc Lloyds Bank plc Mitsubishi UFG Securities International plc U.S. Bancorp Investments, Inc. BNY Mellon Capital Markets EMEA Limited The Royal Bank of Scotland plc The Williams Capital Group, L.P. Accompanying this statement are materials provided to the Board of Directors for the Fund, which ratified the purchase as being in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on July 25, 2016. These materials include additional information about the terms of the transaction.
